Citation Nr: 0732432	
Decision Date: 10/15/07    Archive Date: 10/26/07

DOCKET NO.  00-04 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a skin disorder 
other than tinea cruris, claimed as due to exposure to 
herbicides.

4.  Entitlement to an increased (compensable) evaluation for 
tinea cruris. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from June 1966 to November 
1969.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), in 
pertinent part denying reopening of claims for service 
connection hypertension and a back disorder, and also denying 
service connection for a skin disorder other than tinea 
cruris, and denying a compensable evaluation for tinea 
cruris.  

In the course of appeal, in March 2002, the veteran testified 
before a Hearing Officer at the RO.  A transcript of that 
hearing is contained in the claims folders.  

In May 2003, the Board remanded the appealed claims for 
appropriate notice and development assistance pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159, 
3.326(a) (2007).

By its September 2004 decision, the Board reopened the 
veteran's previously denied claims for service connection for 
hypertension and a back disorder.  The Board then remanded 
those claims, together with claims for service connection for 
a skin disorder other than tinea cruris, and for an increased 
evaluation for tinea cruris, for further development.  These 
claims now return to the Board for further review.  

The issues of entitlement to service connection for 
hypertension and a back disorder are herein REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will provide notice when further action is required 
by the appellant.

FINDINGS OF FACT

1.  A skin disorder other than tinea cruris was not present 
in service, and is otherwise not causally related to service.

2.  The veteran was not exposed to herbicide agents in 
service. 

3.  The veteran does not have active tinea cruris; there is 
no disabling effect over any exposed area or over any portion 
of the body; no systemic therapy has been required; there are 
no associated disfigurements of the head, face, or neck; and 
there are no associated disabling scars.  


CONCLUSIONS OF LAW

1.  A skin disorder other than tinea cruris was not incurred 
in or aggravated by service, may not be presumed to have been 
incurred in service, and was not caused, and may not be 
presumed to have been caused, by herbicide agent exposure in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  The criteria for a compensable rating for tinea cruris 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The U.S. Court of Appeals for Veterans Claims has held that 
VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Where, as here, notice was not 
mandated at the time of the initial rating decision in August 
1998, the RO did not err in not providing such notice.  The 
veteran does have the right to VCAA content-complying notice 
and proper subsequent VA process.  Id.  Here, letters were 
issued in February 2002, January 2004, September 2004, and 
March 2006, providing the veteran VCAA notice for claims for 
an increased evaluation for tinea cruris, and for service 
connection for a skin disorder other than tinea cruris.  Even 
if VCAA notice is not complete until after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a statement of the case 
(SOC) or supplemental statement of the case (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).
 
The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In the February 2002, January 2004, September 2004, and March 
2006 letters, the RO informed the veteran of its duty to 
assist him in substantiating his claims under the VCAA, and 
the effect of this duty upon his claims.  The letters 
informed of the bases of review for an increased evaluation 
for tinea cruris, and for service connection for skin 
disorders other than tinea cruris (including based on claimed 
herbicide agent exposure).  See 38 C.F.R. §§ 3.303, 3.307, 
3.309, Part 4.  Also by these letters, the veteran was 
requested to submit any evidence he might have, in 
furtherance of his claims.  He was also told that it was 
ultimately his responsibility to see that pertinent evidence 
not in Federal possession is obtained.  

Further, these letters requested that the veteran advise of 
any VA and/or private medical sources of evidence pertinent 
to his claims, and to provide necessary authorization to 
obtain those records.  They also requested evidence and 
information about treatment after service, in support of the 
claims.
 
VA and service medical records have been obtained and 
associated with the claims folders.  The veteran informed of 
additional private medical sources, and records were 
requested from sources for which the veteran provided 
authorization to obtain those records.  All records received 
were associated with the claims folders, and the veteran was 
duly informed, including by rating actions and an SOC and 
SSOCs in the course of appeal, of records obtained in 
furtherance of his claims, and thus by implication of records 
not obtained.  The veteran was adequately informed of the 
importance of obtaining all relevant records.  Thus, there 
appears to be no reasonable possibility that further efforts 
will produce additional records in furtherance of the 
veteran's claims.  

The veteran and his authorized representative were afforded 
appropriate opportunity to address the claims, and did so by 
written submissions, as well as by testimony at an RO hearing 
conducted in March 2002.  There is no indication that the 
veteran expressed a further desire to address his claims 
which has not been fulfilled.  

The veteran was also afforded a VA examination in February 
2005 to assess his claimed skin disorders, in furtherance of 
his claims.  The Board finds that this examination, taken 
together with all the evidence of record, is adequate for 
purposes of Board adjudication.  

By a June 2002, July 2003, April 2004, April 2006, and May 
2007 SSOCs, the veteran was informed of evidence obtained in 
furtherance of his claims and evidence that may yet further 
his claims.  These "post-decisional" documents issued 
subsequent to the issued VCAA notice letters meet the 
requirements for adequate VCAA notice.  Mayfield v. 
Nicholson, supra.  Moreover, the claimant has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra.

The third prong of 38 C.F.R. § 3.159(c)(4)(I), requires a VA 
examination to address the question of etiology as related to 
service, when the veteran presents a claim for service 
connection and meets the low threshold requirement that he 
"indicate" that the claimed disability or symptoms may be 
associated with service.  Locklear v. Nicholson, No. 02-1814 
(U.S. Vet. App. September 19, 2006) (citing McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Such an examination was 
afforded the veteran in February 2005.  It is true that the 
examiner concluded that skin disorders other than tinea 
cruris were  related to the veteran's diabetes mellitus and 
hence were related service based on herbicide agent exposure, 
and the Board here discounts that opinion as based on the 
assumption, unsupported by the weight of the evidence, that 
the veteran was exposed to Agent Orange in service.  However, 
that examiner did address the presence of certain 
intermittent skin conditions in the past with none presently, 
and failed to conclude that there was a causal association 
with service other than based on diabetes mellitus causally 
attributed to Agent Orange exposure, as an intermediary 
causal element, as noted.  Because the veteran here claims 
these skin disorders as based on Agent Orange exposure, and 
because the Board here determines, by the weight of the 
evidence and in the absence of corroborating evidence of 
service in Vietnam, that there was no such exposure, there is 
other credible basis of service connection 'indicated' by the 
veteran (with no corroborating evidence of a skin disorder 
other than tinea cruris in service to support such a causal 
medical opinion), and hence no trigger of the need to obtain 
a further VA examination to address other potential bases of 
a causal link to service.  38 C.F.R. § 3.159(c)(4)(I).

The Board is also satisfied that development requested in the 
May 2003 and September 2004 Board remands has been 
satisfactorily completed.  See Stegall v. West, 11 Vet. App. 
268 (1998).  Appropriate VCAA notice and development 
assistance has been afforded the veteran, as requested in the 
May 2003 remand.  Appropriate further development inclusive 
of a VA examination to address the veteran's claimed skin 
disorders, has been afforded the veteran in fulfillment of 
the September 2004 Board remand instructions specific to the 
appealed claims here adjudicated.  

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  Since the claims 
for compensation are being denied, any such issues are moot.  
Moreover, by the noted March 2006 notice letter the veteran 
was provide appropriate Dingess notice of potential 
downstream issues.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Claim for Service Connection for a Skin Condition other 
than Tinea Cruris,
Including Based on Herbicide Agent Exposure 

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and 
transitory" in nature.  For a showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as opposed 
to merely isolated findings or a diagnosis including the word 
"chronic." When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
 
Certain diseases, such as neurological disorders, may be 
subject to service connection based on presumed incurrence in 
service if manifested to a compensable degree within one year 
subsequent to service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

For purposes of establishing service connection for a 
disability or death resulting from exposure to Agent Orange, 
a veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e), will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  38 C.F.R. § 
3.307(a).  The specified diseases which have been listed 
therein include chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcoma.  
38 C.F.R. § 3.307(a)(6), 3.309(e).  Moreover, the diseases 
listed at 38 C.F.R. § 3.309(e) shall have become manifest to 
a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne shall have become manifest to a degree of 10 
percent or more within one year, after the last date on which 
the veteran was exposed to an herbicide agent during active 
service.  38 C.F.R. § 3.307(a)(6)(ii).

Thus, service connection may be presumed for residuals of 
herbicide agent exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  Second, the veteran must be diagnosed with 
one of the specific diseases listed in 38 C.F.R. § 3.309(e).  
See Brock v. Brown, 10 Vet. App. at 162.  In addition, the 
U.S. Court of Appeals for the Federal Circuit has determined 
that a veteran is not precluded from establishing service 
connection for a non-presumptive disease, with proof of 
actual direct causation by service.  See Combee v. Brown, 
34 F.3d at 1042.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of lay-observable disability or symptoms of 
disability.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, No. 
07-7029, slip op. at 7 (Fed. Cir. July 3, 2007); see Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

At his March 2002 hearing and in written statements, the 
veteran has provided a narrative of having been doused with a 
mixture of herbicide agent and airplane fuel in the course of 
duties in service, with an immediate or nearly immediate skin 
reaction, and undergoing medical care.  However, his service 
medical records fail to show any record of this incident, or 
of medical treatment for such a skin condition due to such a 
dousing exposure to herbicide(s) or airplane fuel.  

The veteran has variously contended that he was in Vietnam 
and that he was exposed to herbicide agents.  This included 
his allegedly being in Vietnam on multiple occasions as part 
of a military softball team.  Unfortunately, none of the 
veteran's allegations of presence in Vietnam or of other 
exposure to herbicide agents has been independently verified.  
Rather, service personnel records show that the veteran's Air 
Force specialty was that of in-flight refuel system 
repairman, and that his only overseas stationing was in 
Thailand.  The service personnel files bear no indication of 
his having worked with herbicides, or of any travel or 
stationing in Vietnam, or of participation on a softball 
team.  Service medical records show no treatment following 
any described dousing incident.  A query to the U.S. Army & 
Joint Services Environmental Support Group (ESG) (since 
changed in name to the U.S. Army Joint Services Records 
Research Center (JSRRC)), resulted in a March 1994 reply from 
that group, informing that the only spraying done in Thailand 
was in the mid 1960's, on an experimental basis, in remote 
jungle areas.  The letter further informed that the veteran's 
name was not listed among participants in Operation Ranch 
Hand, which involved personnel exposure to certain 
herbicides.  That letter, and associated provided official 
records, afford no evidence of herbicide exposure in this 
case.  

Considering the record as a whole, the Board concludes that 
the preponderance of the evidence is against both the veteran 
having served in Vietnam, and is against the veteran having 
otherwise worked with or been exposed to herbicide agents.  
The absence of documentation of the veteran's reported 
medical treatment following alleged dousing with an 
herbicide-fuel mixture, outweighs the veteran's 
uncorroborated narrative of that accident and subsequent 
treatment, since it is more likely than not that had the 
incident occurred as reported, the veteran's service medical 
records would have reflected treatment following that 
exposure.  Accordingly, absent any corroboration of service 
in Vietnam, and absent any other independent evidence of 
exposure to herbicide agents in service, the veteran is not 
entitled to the presumption of exposure to Agent Orange based 
on service in Vietnam, and the preponderance of the evidence 
is otherwise against in-service herbicide agent exposure.  

Post-service medical records fail to show any ongoing skin 
condition (excepting tinea cruris) beginning in service or 
continuing from service to the present, and fail to provide 
an opinion causally linking a current skin disability other 
than tinea cruris to the veteran's service.  

The veteran was afforded a VA examination for skin conditions 
for compensation purposes in February 2005.  That examiner 
noted that post-service medical records included 
documentation of some intermittent skin disorders including 
tinea cruris, tinea corporis, and onychomycosis.  He opined 
that these were contributed to by the veteran's diabetes 
mellitus.  The examiner mistakenly believed that the veteran 
was service-connected for diabetes mellitus based on exposure 
to herbicide agents in service, and thereby found that the 
veteran's tinea cruris, tinea corporis, and onychomycosis 
were causally related to service by being contributed to by 
the diabetes mellitus.  The examiner did not otherwise link 
these disorders to service, and did not find that the veteran 
had other skin disorders. 

The veteran is not service-connected for diabetes mellitus, 
service connection having been denied based on the absence of 
herbicide agent exposure in service.  He has not presented 
any cognizable evidence otherwise causally linking his noted 
intermittent tinea corporis and onychomycosis to his period 
of service.  

In the absence of a causal link based on herbicide agent 
exposure in service, and in the absence of any other 
cognizable evidence of a causal link between service and any 
skin disorder other than tinea cruris, the preponderance of 
the evidence is against such a causal link to service for 
skin disorders other than tinea cruris.  The veteran, as a 
lay person, would not have the requisite expertise to provide 
a cognizable opinion as to any link between service and any a 
skin disorder developing after service, since that is a 
medical question not generally the subject of lay knowledge, 
and the veteran has demonstrated no specialized expertise in 
that area of knowledge.  See Espiritu; Jandreau, supra.  The 
February 2005 VA examiner concluded that the veteran's noted 
past skin conditions were contributed to by his diabetes 
mellitus, and service connection for diabetes mellitus has 
been denied.  No such contribution has been medically 
identified by a service-connected disorder.   

Accordingly, because the preponderance of the evidence is 
against the claim for service connection for a skin disorder 
other than tinea cruris, either based on herbicide agent 
exposure or otherwise on a direct or presumptive basis, the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007); 
Gilbert v. Derwinski, supra.

III.  Claim for an Increased (Compensable) Evaluation for 
Tinea Cruris

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).


Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In evaluating service-connected disabilities, the Board looks 
to functional impairment, and attempts to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  38 
C.F.R. §§ 4.2, 4.10.

The veteran's tinea cruris is appropriately rated by analogy 
to dermatitis or eczema, as having closely related anatomical 
localization and symptomatology.  38 C.F.R. § 4.20, 4.118, 
Diagnostic Code 7806.  Under that code, a zero percent 
evaluation is assigned where less than five percent of the 
entire body or less than five percent of exposed areas is 
affected, or where no more than topical therapy has been 
required for the prior 12 months.  A 10 percent rating is 
warranted where the skin condition affects at least five 
percent but less than 20 percent of either the entire body or 
exposed areas, or where intermittent systemic therapy is 
required such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
over the prior twelve months.  38 C.F.R. § 4.118, Diagnostic 
Code (DC) 7806.   A note following that code informs that the 
condition may otherwise be rated as disfigurement of the 
head, face, or neck, or as scars.

The veteran has contended that he is entitled to an 
evaluation greater than the noncompensable rating assigned 
for service-connected tinea cruris.  Obtained treatment 
records do not show this condition to be currently present 
and disabling.  Hence, the condition does not affect an 
exposed area or any percentage portion of the body.  There is 
no evidence of the veteran requiring systemic therapy for his 
tinea cruris.  Associated disfigurement of the head, face, or 
neck, or associated disabling scars, have neither been 
alleged nor shown by the evidentiary record.  

Upon VA examination in November 2002 for skin conditions for 
compensation purposes, the veteran's skin was warm and dry, 
but a skin condition was found on the hands and arms, which 
the examiner diagnosed as dermatitis.  The examiner did not 
find tinea cruris.  

Upon VA examination in February 2005 for skin conditions for 
compensation purposes, the examiner noted records of past 
tinea cruris, but found no evidence of current, active tinea 
cruris.  Contemporaneous medical records are similarly not 
present showing active disease.  

Accordingly, the preponderance of the medical evidence is 
against the presence of current tinea cruris disability.  
While it is true that the veteran, as a lay person, may be 
qualified to identify the presence of conditions of his skin, 
differentiation of particular skin conditions generally 
requires medical expertise beyond lay knowledge, and the 
veteran has neither documented nor demonstrated such 
expertise.  Hence, the Board concludes that the veteran's lay 
statements as to the presence of tinea cruris are generally 
not probative in this case.  To the extent his lay opinions 
may be probative, they are outweighed on the question of the 
presence of current, active tinea cruris, by the contrary 
medical expert findings already noted.  

With the preponderance of the evidence against the presence 
of current, active disease, the preponderance of the evidence 
is against a higher, compensable evaluation for tinea cruris 
pursuant to DC 7806.
 
The preponderance of the evidence being against the claim for 
a compensable evaluation for tinea cruris, the benefit-of-
the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

1.  Service connection for a skin disorder other than tinea 
cruris is denied.  

2.  A compensable rating for tinea cruris is denied.  


REMAND

The Board here finds that additional development is required 
in furtherance of the veteran's reopened claims for service 
connection for hypertension and a back disorder. 

The veteran was seen in service in December 1968 for a 
complaint of anesthesia over the right anterior thigh.  X-
rays at that time showed an apparent defect through the pars 
interarticularis on the right, assessed as spondylolysis, L-5 
on the right. 
X-rays then also showed spina bifida occulta.  The November 
1969 separation physical examination revealed no 
abnormalities.  However, the veteran complained of back pains 
due to excessive exercising.  

Private medical records from Dr. K. and Dr. W,. dated from 
1984 to 1991, reflect that the veteran was treated for a 2- 
week history of back pain in June 1987.  These records show 
that he injured his back in September 1987, moving an engine. 

A private medical record of Dr. L. dated in May 1996 
indicates that the veteran had been treated by that doctor 
since November 1995 for low back strain and disc disease.

In a private medical evaluation conducted in September 1996, 
Dr. C noted a history of the veteran injuring his low back in 
1984 lifting a motor while at work, resulting in his being 
out of work for three weeks. The physician further noted that 
he reinjured his back in 1995 rolling chemical barrels, and 
was out of work for two months. The physician diagnosed 
developmental spondylolysis of the lamina of L5, with 
spondylolisthesis of L5 on S1.

The record also contains an October 1996 medical report for 
purposes of the Connecticut Bureau of Disability 
Determination. The report indicated, in pertinent part, that 
the veteran had arthritic pain in the back.  A history was 
provided of arthritis of the back diagnosed in 1978.  The 
examiner noted that the veteran had arthritis of the upper 
and lower spine.

At his March 2002 RO hearing, the veteran testified that he 
had experienced back pain since service and had gone to sick 
call twice in service due to back injuries.

The veteran was afforded a VA examination of his spine for 
compensation purposes in February 2005.  The examiner noted a 
service medical history of a back ache upon lifting heavy 
equipment in 1967, as well as a post-service history of low 
back injuries in both 1987 and 1995.  Upon physical 
examination, the examiner observed that the veteran had some 
limitations of motion of the thoracolumbar spine, with 
evidence of painful motion and some muscle spasm.  The 
examiner did not find other significant impairment 
attributable to the back.  Neurological testing showed no 
evidence of intervertebral disc syndrome.  The examiner noted 
that the veteran denied flare-ups or use of assistive 
devices, and also denied any history of past back surgery.  
The examiner noted the absence of evidence of a back problem 
prior to service, and also noted that the veteran's lumbar 
degenerative changes were no more severe than would be 
expected from the veteran's normal aging process.  

The February 2005 examiner considered the veteran's history 
including of past back injuries, and concluded that it was 
"less likely that the degenerative changes [of the low back] 
are solely the result of a lifting injury that occurred in 
1967."  Unfortunately, that is not the question that needs 
to be answered in this case.  If the veteran's lifting injury 
in service caused or significantly contributed to the 
veteran's current low back disorder, regardless of whether it 
was the sole cause, service connection is still warranted.  
38 C.F.R. § 3.303.    

Accordingly, remand for a further VA medical opinion and/or 
examination is required to address the veteran's claim for 
service connection for a back disorder.  

Similarly, while the veteran was afforded VA examinations in 
February 2005 and January 2007 to address his claimed 
hypertension, the examiners failed to address all questions 
posed by the September 2004 Board  remand and necessary for 
adjudication of the veteran's appealed claim for service 
connection for hypertension.  Specifically, the January 2007 
examiner addressed the likelihood of the veteran's 
hypertension beginning in service, but failed to address the 
likelihood that the hypertension was present within the first 
post-service year, to afford an answer to the question of 
first-year-post-service presumptive service connection, as 
available for cardiovascular renal diseases including 
hypertension.  38 C.F.R. §§ 3.307, 3.309.  

The record had reflected past elevated blood pressure 
readings including within the first post-service year, and 
hence implicated the possible service connection based on 
that presumption.  38 C.F.R. §§ 3.307, 3.309.  Under such 
circumstances, where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  Hence, remand for a further medical opinion is 
in order.  

Accordingly, the case is REMANDED for the following action:

1.  With appropriate authorization and/or 
assistance from the veteran, obtain any as 
yet unobtained VA or private treatment or 
examination records pertinent to the 
veteran's claimed hypertension and back 
disorder.  All records and responses 
received should be associated with the 
claims folders.  

2.  The claims folders should be returned 
to the VA examiner who conducted the VA 
spine examination in February 2005, for 
review to address an unanswered question.  
The examiner  should be asked to answer 
the following, noting that he provided an 
inadequate opinion with his February 2005 
examination for failing to address whether 
in-service injury contributed to current 
back disability:  

a.  Is it at least as likely as not (i.e., 
to a probability of 50 percent or more) 
that a back disorder developed in service, 
is causally related to an injury or disease 
in service, or is otherwise causally 
related to the veteran's period of service 
from June 1966 to November 1969, or is any 
such causal relationship to service 
unlikely (i.e., less than a 50-50 
probability)?  In answering that question, 
the examiner should note that, if the 
veteran's lifting injury in service or 
other corroborated condition in service at-
least-as-likely-as-not contributed to any 
significant degree to a current back 
disorder, then the examiner must answer the 
question in the affirmative.    

b.  In answering the above question, the 
examiner should be advised that a 
presumption of soundness upon entrance into 
service is in effect, and hence the 
examiner should not provide any opinion 
based on an assumption that a back disorder 
pre-existed service.  If, however, the 
examiner concludes that the veteran's back 
disorder amounts to a congenital or 
developmental defect as well as additional 
physiological disability, the examiner may 
so advise, and should then elaborate as to 
whether any such additional physiological 
disability developed in service or is 
otherwise causally related to service.  

c.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

3.  If the VA examiner who conducted the 
February 2005 VA spine examination is 
unavailable or otherwise does not 
satisfactorily answer the above 
instruction questions, the veteran should 
be afforded an additional VA examination 
to address his claimed back disorder, 
addressing the nature and etiology of any 
current back disorders.  The claims folder 
must be available to any examiner(s) for 
review in conjunction with the 
examination.  Any indicated, non-invasive 
tests should be conducted.  The examiner 
should review the past record, inclusive 
of the February 2005 VA spine examination 
report, and address the questions posed in 
instruction 2, above.  

4.  The claims folders should be returned 
to the VA examiner who conducted the VA 
hypertension examination in January 2007, 
for review to address medical questions 
posed.  The examiner should be asked to 
answer the following, noting that he 
provided an inadequate opinion with his 
January 2007 examination by failing to 
address whether hypertension developed 
within the first post-service year:  

a.  Is it at least as likely as not (i.e., 
to a probability of 50 percent or more) 
that hypertension was manifested with 
systolic pressure at 160 or more or 
diastolic pressure at 100 or more within 
the first year following the veteran's 
separation from service in November 1969, 
based on available medical evidence and 
without resorting to medically unsupported 
speculation, or is such manifestation 
unlikely (i.e., less than a 50-50 
probability)?  If this question cannot be 
answered without resorting to such 
speculation, the examiner should so state.  
  
b.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

5.  If the VA examiner who conducted the 
January 2007 VA hypertension examination 
is unavailable or otherwise does not 
satisfactorily answer the above 
instruction question, the veteran should 
be afforded an additional VA examination 
to address his claimed hypertension, 
addressing the same question, as provided 
in Instruction 4, above.  The claims 
folder must be available to the examiner 
for review in conjunction with the 
examination.  Any indicated, non-invasive 
tests should be conducted.  The examiner 
should review the past record, inclusive 
of the February 2005 and January 2007 VA 
hypertension examinations reports.  

6.  Thereafter, the RO should readjudicate 
the remanded claims de novo.  If any of 
the benefits sought are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided with 
a supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


